ROBERTS, J.:
Epitomized Opinion
McCartney sued the Railway Company for injury sustained, in alighting from one of its cars. The jury returned a verdict for $2,000. The Railway Company contended that McCartney’s evidence showed his damages for loss of earning capacity, expenses for nursing and medical attendance, were $1,600 and that $400 was for pain and suffering. The Company further contended that the evidence as to the pain and suffering was brought out by a question asked a witness by the trial judge. .In affirming the judgment of the trial court the Court of Appeals held:
1. The court may make any inquiry which will tend to bring out the actual facts and put the jury in possession of all the circumstances. It is not the duty of the court to sit idly and silently by and allow justice to be impeded or defeated because one may have made a mistake or forgotten something. It is the purpose of the court to promote justice, not to interfere with it.
2. An allowance of $400 for pain and suffering on account of a fractured leg is not excessive.